Title: To James Madison from Thomas Aborn, 18 August 1801
From: Aborn, Thomas
To: Madison, James


					
						Sir.
						Warwick, (RI) August 18th. 1801
					
					I have the honor of acknowledging the receipt of 

your letter enclosing my Commission as vice Commercial 

Agent for the Port of Cayenne, and agreeable to your 

directions I herewith transmit the Bond required by Law 

previous to entering on the execution of the trusts of said 

office, the duties of which I shall endeavor to execute to the 

best of my abilities.  I have the honor to be very respectfully, 

Sir, Your most Obdt. Servant
					
						Thomas Aborn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
